Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 9/13/2022, has been entered. 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US Pub. No. 2022/0020957 A1).

As to claim 1, Choi discloses a display panel (fig 8 and title), comprising:
a substrate (fig 8, 100), comprising a display area (DA);
a backplane film layer (200), on a side of the substrate (100) and in the display area (DA);
a via hole (see annotated fig 8 below), in the display area (fig 7, via is shown in the inside of display area DA) and running through the display panel along a thickness direction of the display panel (see annotated figure 8 below); and 
a protective barrier, in the via hole and covering an end side of the backplane film layer (see annotated fig 8 below showing the protective barrier on the end side of the backplane film layer 200 in the groove G). 

    PNG
    media_image1.png
    655
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    651
    1384
    media_image2.png
    Greyscale


As to claim 2, Choi discloses the display panel of claim 1 (paragraphs above),
wherein an orthographic projection of the protective barrier on the substrate is a closed ring (fig 7-11, groove G that defines the protective barrier on the substrate 100 is a closed ring [0126]). 

As to claim 3, Choi discloses the display panel of claim 1 (paragraphs above),
a protective film layer (fig 8, film layer portion of 320 inside the groove G), between the end side of the backplane film layer and the protective barrier (fig 8, end side of backplane film layer 200 is exposed on the right side of the groove G and the protective barrier is exposed on the left side of the groove G). 

As to claim 4, Choi discloses the display panel of claim 1 (paragraphs above),
wherein the backplane film layer (200) comprises a buffer layer (201), an active layer (Act), a gate insulating layer (203), a gate layer (GE), an interlayer insulating layer (205), a source/drain layer (SE/DE), a passivation layer (207), a planarization layer (209), an anode layer (221) and a pixel defining layer (211) on the substrate (100) in that order;
wherein the buffer layer (201; [0105]), the gate insulating layer (203; [0108]), the interlayer insulating layer (205; [0111])and the passivation layer (207;[0111]) are inorganic film layers. 

As to claim 5, Choi discloses the display panel of claim 4 (paragraphs above),
wherein the protective barrier comprises at least one layer of film layer structure, and the at least one layer of film layer structure is selected from at least one of the active layer, the gate layer, the source/drain layer, the planarization layer, the anode layer and the pixel defining layer (see annotated figure 8 above wherein the protective barrier comprises at least portion of GE layer as the SL-C and partition wall 510 comprising the PDL layer 211 and planarization layer 209). 

As to claim 6, Choi discloses the display panel of claim 4 (paragraphs above),
wherein the protective barrier is a single-layer film structure, and the material of the single-layer film is metal or organic material (figs 7-9B, metal material 400 is considered to be the protective barrier film structure; [0127]). 

As to claim 7, Choi discloses the display panel of claim 3 (paragraphs above),
wherein a material of the protective film layer is metal ([0127]). 

As to claim 8, Choi discloses the display panel of claim 4 (paragraphs above),
wherein the display panel (fig 8, 10) comprises a film layer of a light-emitting device (222) disposed on a side, facing away from the substrate (100), of the backplane film layer (200); and 
the film layer of the light-emitting device is provided with a hollow area at a position of the via hole (film layer 222 with hollow area at via hole shown in annotated figure 8). 

As to claim 9, Choi discloses the display panel of claim 8 (paragraphs above),
an encapsulation layer (fig 8, 300) on a side, facing away from the substrate (100), of the film layer (222) of the light-emitting device (OLED);
wherein the encapsulation layer (300) comprises:
a first inorganic encapsulation layer (310), an organic encapsulation layer (320) and a second inorganic encapsulation layer (330) on the substrate (100) in sequence along a direction of ascending distance from the substrate (100); 
wherein the second inorganic encapsulation layer (330) is provided with an inclined part (portion extending from hole 10H),
wherein the inclined part (inclined portion of 330) extends towards the backplane film layer (200) on a side facing towards the via hole (hole 10H); and 
a section of the inclined part is step-like (portion of incline of 330 is step-like from the 10H to the area DA) and covers in sequence a side wall of the organic encapsulation layer (320), a side wall of the first inorganic encapsulation layer (310) and a part of the backplane film layer (200). 

As to claim 10, Choi discloses the display panel of claim 9 (paragraphs above),
wherein the display panel (fig 8, 10) further comprises:
an encapsulating protective barrier (530) on a side, facing away from the substrate (100), of the protective barrier (portion shown in annotated figure 8 above), 
wherein the encapsulating protective barrier (530) covers the inclined part (portion of 300 inclined in the direction away from hole 10H) and is in contact with the inclined part (portion of 300). 

As to claim 11, Choi discloses the display panel of claim 10 (paragraphs above),
wherein an orthographic projection of the encapsulating protective barrier (530) on the substrate (100) is a closed ring ([0139]-[0142]), and surrounds an orthographic projection of the protective barrier on the substrate (530 surrounds at least part of the barrier on the substrate 100). 

As to claim 13, Choi discloses a display panel (fig 8, display panel 10), comprising:
a substrate (100), comprising a display area (fig 7, DA, MA, OA);
wherein the display area (DA, MA, OA) comprises:
a to-be-punched area (OA) in the display area (DA, MA, OA);
a reserved area (MA, DA), wherein area in the display area (DA, MA, OA) other than the to-be-punched area (OA) is the reserved area (MA, DA);
a backplane film layer (200) in the reserved area (MA, DA); and 
a cutting damage prevention structure (circled area in annotated figure 8 above) in the to-be-punched area (OA), wherein the cutting damage prevention structure comprises a to-be-cut structure and a protective barrier (barrier in region MA) enclosing the to-be-cut structure (OA), wherein the cutting damage prevention structure is independent of the backplane film layer (fig 8 above shows that the cutting damage prevention structure is independent of the backplane film layer located in the region DA). 

As to claim 14, Choi discloses the display panel of claim 13 (paragraphs above),
wherein the to-be-cut structure and the protective barrier are an integral structure before punching (fig 8, cut opening 10H and G includes integral layers 200 before cutting). 

As to claim 15, Choi discloses the display panel of claim 13 (paragraphs above),
wherein an orthographic projection of the cutting damage prevention structure on the substrate is a circle, an oval, a rectangle, a triangle or a trapezoid (circled area in annotated figure 8 above). 

As to claim 16, Choi discloses the display panel of claim 13 (paragraphs above),
wherein an orthographic projection of the cutting damage prevention structure of the substrate is a closed ring (circled area in annotated figure 8 above; [0142]). 

As to claim 17, Choi discloses the display panel of claim 13 (paragraphs above),
wherein the display panel comprises an organic light-emitting layer (222), a cathode layer (223), a first inorganic encapsulation layer (310), an organic encapsulation layer (320) and a second inorganic encapsulation layer (330) which are disposed in sequence on a side, facing away from the substrate (100), of the backplane film layer (200);
wherein the organic light-emitting layer (222), the cathode layer (230), the first inorganic encapsulation layer (310), the organic encapsulation layer (320) and the second inorganic encapsulation layer (330) each is provided with a hollow area in the to-be-punched area (10H and G);
the second inorganic encapsulation layer (330) is provided with an inclined part which extends towards the backplane film layer (200) on a side facing towards the via hole (10H), and the section of the inclined part is step-like (step like portion of 330 from the via 10H to the area DA) and covers in sequence a side wall of the organic encapsulation layer (320), a side wall of the first inorganic encapsulation layer (310) and part of the backplane film layer (200); and 
an annular encapsulating blocking structure (510) is disposed on a side, facing away from the substrate (100), of the cutting damage prevention structure (portion of 200 in the area of annotated figure 8 above), and a gap (fig 8, gap at the upper right corner of box region X) is formed between the annular encapsulating blocking structure (510) and the inclined part (part of 330). 
 
As to claim 18, Choi discloses the display panel of claim 17 (paragraphs above),
wherein the display panel (fig 8, 10) further comprises:
an encapsulating protection structure (530) filled in the gap (space on layer 200 that is between the end surface of layers 310 and 330). 

As to claim 19, Choi discloses the display panel of claim 18 (paragraphs above),
wherein the encapsulating protection structure (530) comprises an annular groove (figs 7-8, groove shown around hole 10H) on a side of the encapsulating protection structure (530) facing away from the backplane film layer (200), 
wherein depth of the annular groove extends towards the encapsulating blocking structure (510); and 
the annular groove exposes part of the encapsulating blocking structure (510). 

As to claim 20, Choi discloses the display panel of claim 18 (paragraphs above),
wherein the encapsulating protection structure (530) comprises a circular notch (figs 7-8, notch shown around the opening 10H) on a side of the encapsulating protection structure facing away from the backplane film layer (200), 
wherein depth of the circular notch extends towards the encapsulating blocking structure (510); and 
the circular notch exposes part of the encapsulating blocking structure (circular opening in 530 exposes the encapsulation blocking structure 510). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.

As to claim 12, Choi discloses the display panel of claim 10 (paragraphs above),
wherein the encapsulating protective barrier (530) comprises an organic insulating material ([0139]).
Choi does not explicitly disclose wherein the organic insulating material for the protective barrier comprises an acrylic-based resin or a fluoride. 
Nonetheless, Choi does disclose wherein an organic insulating material for encapsulation layer (320) may comprise an acrylic-based resin or a fluoride ([0124]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use one of the commonly applied organic insulating materials such as the acrylic-based resin from the encapsulation as the protective barrier layer of Choi since this will provide good insulation and barrier properties for the encapsulation of the light emitting device elements. 
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.

Applicant argued that neither the opening 10H nor the groove G of Choi are located in the display area.  
Examiner disagrees because as shown in annotated figures 1 and 8 of Choi and figures 1 and 2 of the current Application it can be clearly seen that these regions are considered to be located in the display area in the same manner as the current Application.  

    PNG
    media_image3.png
    717
    654
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    929
    750
    media_image4.png
    Greyscale



Applicant argued that the groove G does not run through the entirety of display layer 200 let alone running through the substrate 100. 
Examiner disagrees because this limitation is not recited in any claim. 

Applicant argued that the metal layer 400A of Choi formed in hole H is not a cutting damage prevention structure that is independent of the backplane film layer as recited in claim 13. 
Examiner disagrees because annotated figure 8 above shows wherein the cutting damage prevention structure is independent of the backplane film layer and shows the limitations as recited in claim 13. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0013834; US 2017/0288004 and US 2014/0131683.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/28/2022